This case is appealed from the district court of Carter county. Motion for a new trial was overruled on *Page 228 
the 9th day of July, 1925, and time extended 90 days in which to serve case-made, which expired on the 22nd day of October, 1925. A further extension was granted of 60 days, which expired on the 21st day of December, 1925. Still another extension was granted of 30 days, which expired on the 20th day of January, 1926, and case-made was settled and signed on the 7th day of January, 1926. Defendants in error now move to dismiss the appeal on the ground that the last order of extension in which to serve case-made extended the time beyond the six-months period for filing in this court. Under section 798, C. O. S. 1921, appeals must be filed within six months after date of final order, and an order extending the time in which to serve case-made beyond this period is void. In the instant case the time for filing expired on the 9th day of January, 1926, and the last order of extension extended the time for serving case-made 11 days beyond this period. Section 789, C. O. S. 1921, provides as follows:
"The court in which any case has been tried and finally determined may, from time to time, make orders extending the time for the making and serving of a case, or the filing of the proceedings in error, for good cause shown, but not beyond the period in which the proceedings in error may be filed in the appellate court," etc.
In the case of Rector et al. v. Swanson et al., 85 Okla. 52,204 P. 299, this court, speaking through Mr. Justice Nicholson, said:
"An order of the trial court extending the time within which to make and serve case-made beyond the six-months period fixed by law in which petition in error and case-made must be filed in this court, is void."
To like effect is Hamby v. Mounts, 95 Okla. 163,217 P. 473; Exchange National Bank of Ardmore v. Merritt,108 Okla. 184, 235 P. 180; State Exchange Bank v. Bank of Commerce,70 Okla. 220, 70 Okla. 234, 169 P. 482, 174 P. 796.
Case-made not having been settled and signed within a valid extension of time, the same is a nullity and confers no jurisdiction on this court to review the appeal. The appeal is dismissed.